Citation Nr: 0418418	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
thirty (30) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  A part of his active duty was served in 
Vietnam.    

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision issued by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned a 30 percent evaluation therefor, effective on July 
31, 2000.  Appeal to the Board was perfected regarding the 
evaluation of this disorder.  

In December 2003, the veteran personally appeared and 
testified before the undersigned acting Veterans Law Judge of 
the Board, sitting in Montgomery, Alabama.  The hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that a remand is warranted.  The record includes VA 
medical center records dated after May 1, 2003, after the 
issuance of the last Supplemental Statement of the Case 
(SSOC).  As these records pertain to treatment and care 
rendered after the date on which this SSOC was prepared, they 
could not have been included in the discussion in the SSOC 
and are not duplicative of evidence of record before the 
issuance of the SSOC.  It is noted that at least some of 
these "new" records pertain to treatment and counseling for 
PTSD symptoms, and thus, are directly relevant to the matter 
on appeal.  It is further noted that these records apparently 
were associated with the claims folder before certification 
of the appeal to the Board.
 


When the RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the Statement of the Case or the most recent 
SSOC, whichever applies, and such evidence is received before 
certification of appeal to the Board, it must prepare an SSOC 
(or updated SSOC) that includes a review of such evidence.  
38 C.F.R. § 19.31(b)(1) (2003).  In such a situation, the 
Board remands the appealed claim for further evaluation and 
adjudication by the RO.  See 38 C.F.R. § 19.37(a) (2003).  

In light of the foregoing, this case is remanded to the RO, 
via the AMC for the following:

1.  The RO should first ask the veteran 
whether there is other pertinent evidence 
(that is, evidence relevant to the PTSD 
claim that has recently come into 
existence) not currently in the claims 
folder (in particular, any recent VA 
treatment).  If so, such evidence should 
be obtained and associated with the 
claims folder and considered in 
connection with readjudication of the 
claim and issuance of an updated SSOC 
(discussed below).   

2.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

3.  The RO, as the agency of original 
jurisdiction, must review the entire 
record, including evidence of record 
after the issuance of the May 1, 2003 
SSOC, issue an updated SSOC, and 
readjudicate the claim of entitlement to 
an evaluation higher than 30 percent for 
service-connected PTSD.  The veteran and 
his representative must be provided an 
appropriate amount of time to respond to 
the new SSOC.  

4.  It is noted that the requirements of 
the Veterans Claims Assistance Act of 
2000 (VCAA), as amended, VA regulations 
implementing VCAA, and applicable legal 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
continue to be binding on remand and on 
further action by the RO.         

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




